The Surrogate.
The citation issued herein, at petitioner’s instance, required the trustee to file an intermediate account. Such account has since been presented to the Surrogate. The petitioner has interposed objections thereto, and claims the right to have the issues thus raised considered and determined. Although there is no express provision of law authorizing, in a proceeding like this, the contest of the inter*290mediate account of a trustee, I think that such an account may be made, in a proper case, the subject of objection and inquiry.
It was held, by my predecessor, that an intermediate account of an executor might, even without express authority of law, be made the subject of investigation for the sake of testing its accuracy (Estate of Scofield, 3 Law Bulletin, 37; see, also, Matter of Douglass, 3 Redf., 538). I see no difference in principle between those cases and the case at bar. The objections which are insisted upon by the petitioner are of such a character, however, that they need not now be considered. They do not question that the trustee has accounted for all the assets of the estate, but allege his improper disposition of a part of such assets, and a failure to make a proper appropriation of income for the widow’s benefit. Inquiry as to these matters may well be deferred until the judicial settlement of the trustee’s account.